Williams, Judge,
delivered the opinion of the court:
The facts in this case are precisely the same as those presented in Charles H. Hubbard v. United States, No. 42647, decided this date, except that a different taxable year is involved. A discussion of the facts and law of the case is therefore unnecessary, and, following our decision in that case, it is held the plaintiff is not entitled to recover.
The petition is dismissed. It is so ordered.
Whalet, Judge; Littletost, Judge; Gkeen, Judge; and Booth, Chief Justice, concur.